Citation Nr: 0006484	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.  

2.  Entitlement to service connection for sterility.  

3.  Entitlement to an increased initial rating for bursitis 
of the left elbow, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for service 
connection for a cardiovascular disability, sterility, and a 
disability of the left elbow.  The veteran filed a timely 
notice of disagreement, initiating this appeal.  

In a June 1997 rating decision, the RO granted the veteran 
service connection for bursitis of the left elbow, and 
awarded him a 10 percent initial disability rating.  He then 
responded with a July 1997 statement indicating he was not 
satisfied "with the decision," presumably referring to RO's 
award of a 10 initial rating.  This statement is construed by 
the Board as a valid notice of disagreement regarding the 
June 1997 initial award of 10 percent for the veteran's 
bursitis of the left elbow.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of hypertension.  

2.  Competent medical evidence has been presented 
demonstrating that the veteran's hypertension had initial 
onset in 1991, during service.  

3.  The veteran has not presented medical evidence 
demonstrating a current diagnosis of sterility.  



CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted based on 
the evidence of record.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).  

2.  The veteran's claim for service connection for sterility 
is not well grounded, and must be denied.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A cardiovascular examination was afforded the veteran in June 
1985, as he had recently turned 40 years of age and his 
family history was described as "abnormal."  He was 
described as physically active, and in no acute distress.  
His blood pressure and cholesterol were both within normal 
limits, and the impression was of a healthy male.  He was 
cleared for all appropriate physical training.  The veteran 
was seen again in September 1991 following episodic atypical 
chest pain of approximately one week's duration.  The pain 
initially came on at rest, and tended to come and go, lasting 
as long as a full day.  He was described as a nonsmoker and 
social drinker, without hypertension and diabetes mellitus.  
He was noted to have minimal risk factors for coronary artery 
disease, and additional testing was recommended.  A cardiac 
stress test was performed on the veteran in September 1991, 
and the findings included a normal EKG, no chest pain or 
ischemic changes, and elevated blood pressure readings.  
Additional blood pressure monitoring was recommended.  

A June 1992 service separation examination was afforded the 
veteran.  His cardiovascular system was evaluated to be 
normal, and a concurrent chest x-ray was also within normal 
limits.  He also reported no prior heart trouble or abnormal 
blood pressure on his concurrent medical history report.  He 
described himself as being in good health, and he was taking 
no medications at that time.  An electrocardiograph 
examination also performed in June 1992 was normal.  

The veteran filed a claim in October 1996 for service 
connection for sterility, a left elbow disability, and a 
cardiovascular disability.  According to his assertions, he 
was exposed to Agent Orange during his tour in Vietnam, and 
this herbicide exposure resulted in his sterility.  

The veteran underwent a private medical examination in March 
1997.  A history of hypertension since 1991 was noted, and 
related service medical records were attached to the 
examination report.  Upon objective examination, he had a 
regular heartbeat, without murmurs.  His peripheral pulses 
were palpable, and the vessels were unremarkable.  The 
veteran's blood pressure readings were taken in the sitting, 
standing, and reclined positions.  A concurrent chest X-ray 
and resting EKG revealed no cardiac abnormality.  Next, the 
veteran stated that he and his wife have been attempting to 
have children, and she has been tested several times, and 
found to be fertile.  "Questionable sterility" was noted, 
and a specialized urology examination was recommended.  The 
final diagnoses included hypertension and "sterility 
questionably related to Agent Orange exposure - defer to VA 
directed urologic examination, please."  

The RO considered the evidence of record and issued a March 
1997 rating decision denying service connection for 
sterility, a heart disability, and bursitis.  The veteran 
responded with an April 1997 notice of disagreement regarding 
all issues.  A June 1997 statement of the case was afforded 
the veteran, and he then filed a September 1997 VA Form 9, 
perfecting his appeal.

Also in June 1997, the RO reconsidered the pending claims in 
light of additional evidence, and awarded the veteran service 
connection for bursitis of the left elbow, with a 10 percent 
initial rating.  The remainder of the issues on appeal 
remained denied.  


Analysis
I. Service connection - Cardiovascular disability

The veteran seeks service connection for a cardiovascular 
disability.  Service connection will be awarded for a current 
disability which is due to or the result of a disease or 
injury incurred in or aggravated by service in order for 
service connection to be warranted.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain statutorily 
enumerated disorders, including certain cardiovascular 
disabilities, may be presumed to have been incurred in 
service if they manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1999) ; 38 C.F.R. §§ 3.307, 
3.309 (1999).  In evaluating any claim, the VA must extend 
the benefit of the doubt to any claimant whenever the 
evidence is in balance between the positive and the negative.  
38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

For the reasons to be discussed below, the veteran has 
submitted a well grounded claim for service connection for a 
cardiovascular disability, and service connection for 
hypertension is warranted based on the evidence of record.  

While the veteran's service medical records do not contain an 
explicit diagnosis of hypertension, elevated blood pressure 
readings were noted in September 1991, when the veteran was 
afforded a cardiac stress test.  Additional blood pressure 
monitoring was recommended, but it does not appear this 
action was accomplished.  When the veteran underwent a post-
service medical examination in March 1997, the examiner noted 
"hypertension since 1991," and copies of service medical 
records were physically attached to the examination report.  
Additionally, the veteran was physically examined at that 
time, and his blood pressure was recorded.  A final diagnosis 
of hypertension was given.  

When viewed as a whole, the medical evidence does suggest 
that the veteran's current hypertension had its onset during 
service in 1991.  The service medical records note elevated 
blood pressure readings during the veteran's September 1991 
cardiac stress test, and suggest continued blood pressure 
monitoring.  The physician who examined the veteran in 1997 
reviewed the service medical records and concluded 
hypertension had been present since 1991.  In the absence of 
any medical evidence to the contrary, the record is 
sufficient to support an award of service connection for 
hypertension.  

II. Service connection - Sterility

The veteran seeks service connection for sterility.  Service 
connection will be awarded for any current disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  In evaluating any claim, 
the VA must extend the benefit of the doubt to any claimant 
whenever the evidence is in balance between the positive and 
the negative.  38 U.S.C.A. § 5107(b) (West 1991).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The requirements of a 
well grounded claim are noted above.  

For the reasons to be discussed below, the veteran's claim 
for service connection for sterility must be denied as not 
well grounded.  

In support of his claim, the veteran has submitted his own 
contentions, as well as the results of a private March 1997 
medical examination.  According to his contentions, the 
veteran and his wife have been trying to have children for 
several years, and have thus far been unsuccessful.  The 
March 1997 medical examination report reflects that the 
veteran's wife has been tested on several occasions, and is 
fertile.  A notation of "questionable sterility" was 
entered regarding the veteran, and a genitourinary 
examination was recommended.  The final diagnoses also 
included "sterility questionably related to Agent Orange 
exposure - defer to VA directed urologic examination, 
please."  However, this diagnosis of sterility, based as it 
is on the veteran's own self-reported lay history, does not 
qualify as "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The examiner himself conducted 
no medical testing to verify the veteran's claim of 
sterility, and initially identified the disability as 
"questionable."  Additionally, he twice recommended a 
specialized urological examination to address this issue, and 
deferred in his final diagnosis to such a future examination.  
Because un-enhanced lay reports of medical history 
transcribed by a medical expert cannot serve as the 
"competent medical evidence" required to find a claim well 
grounded, the veteran's claim remains not well grounded.  
Grover v. West, 12 Vet. App. 109, 112-13 (1999) (citing 
LeShore, supra).  He has not otherwise presented any medical 
evidence to support a current diagnosis of sterility; for 
this reason, a current disability has not been established, 
and the claim remains not well grounded.  Caluza, supra.  

Regarding the veteran's own contentions, he, as a layperson, 
is not qualified to offer medical diagnoses to the Board; 
thus, his self-diagnosis of sterility is insufficient to well 
grounded his claim.  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992)].  While sterility is recognized by the VA as a 
current disability for which compensation may be paid, the 
veteran has not submitted medical evidence of a current 
diagnosis of sterility, and for that reason, his claim is not 
well grounded.  Caluza, supra.  

In conclusion, the veteran has not presented medical evidence 
demonstrating a current disability of sterility.  As such, 
his claim is not well grounded, and must be denied.  


ORDER

1.  Service connection for hypertension is granted.  

2.  The veteran's claim for service connection for sterility 
is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

As was noted in the introduction, the veteran was awarded 
service connection for bursitis of the left elbow, with a 10 
percent initial rating, via a June 1997 rating decision.  In 
July 1997, he filed a statement indicating he was not 
satisfied "with the [RO's] decision."  In the absence of 
any more specific language, this statement is taken by the 
Board to refer to all issues decided by the RO in its most 
recent decision, that of June 1997, including the veteran's 
initial rating of 10 percent for bursitis of the left elbow.  
This action initiated review of this issue by the Board.  
Manlincon v. West, 12 Vet. App. 238, 240 (1999).  However, 
because a statement of the case has not been issued by the 
RO, a remand is necessary, so that a statement of the case 
may be afforded the veteran, and he may perfect his appeal of 
this issue.  The law mandates that a statement of the case 
must be issued following a notice of disagreement if the 
matter or matters in controversy are not otherwise resolved 
by a full grant of benefits to the appellant or a withdrawal 
of the notice of disagreement.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19.26, 19.30 (1999).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

The veteran, having filed a timely notice 
of disagreement regarding assignment of a 
10 percent initial rating for his service 
connected bursitis of the left elbow, 
must be afforded a statement of the case, 
containing all applicable laws and 
regulations regarding this issue.  He 
should also be informed of the necessary 
steps required to perfect his appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



